835 F.2d 1145
Peter FILIPAS;  Emma Filipas, Plaintiffs-Appellants,v.Addie Lee LEMONS, (deceased);  John Doe, (heirs);  BuckeyeUnion Insurance Co., Defendants-Appellees.
No. 87-3703.
United States Court of Appeals,Sixth Circuit.
Submitted Nov. 30, 1987.Decided Dec. 16, 1987.

Peter Filipas, pro se.
Before LIVELY, Chief Judge, KENNEDY, Circuit Judge, and PECK, Senior Circuit Judge.

ORDER

1
The plaintiffs have filed two motions for pauper status on appeal from the district court's order returning their complaint unfiled in this civil rights case.  42 U.S.C. Sec. 1983.  The defendants have filed a motion to dismiss.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the plaintiffs' brief, this panel agrees unanimously that oral argument is not needed.  Fed.R.App.P. 34(a).


2
As a preliminary matter, it should be noted that the defendants' motion to dismiss is actually in the nature of a motion to affirm.  Such motions are forbidden by Rule 8(a)(1), Rules of the Sixth Circuit.  Therefore the motion to dismiss is denied.


3
Turning to the merits, it is clear that the plaintiffs are vexatious litigants who have filed many complaints concerning the same 1972 automobile accident.  The district court entered an order requiring leave of court before the plaintiffs filed any further complaints.  This requirement is the proper method for handling the complaints of prolific litigators, and the procedure does not violate the first amendment.    Abdullah v. Gatto, 773 F.2d 487, 488 (2d Cir.1985) (per curiam);  In re Green, 669 F.2d 779, 785-86 (D.C.Cir.1981) (per curiam).


4
After entry of the court's order, the plaintiffs filed another complaint concerning the 1972 automobile accident.  The court refused permission to file the complaint and denied the plaintiffs' request for pauper status.  We agree with the conclusions of the district court for the reasons stated in its memorandum and order.


5
The motions for pauper status are denied.  The appeal is dismissed because it is frivolous and entirely without merit.  Rule 9(b)(4), Rules of the Sixth Circuit.